 

Exhibit 10.2

 

EYEGATE PHARMACEUTICALS, INC.

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, entered into as of
November 29, 2017 (this “Agreement”), is made by and between EyeGate
Pharmaceuticals, Inc., a Delaware corporation (the “Employer”), and Stephen From
(the “Employee”).

 

WHEREAS, the Employer and the Employee entered into an Employment Agreement,
dated as of June 24, 2005 (the “Original Agreement”);

 

WHEREAS, the Employer and the Employee amended and restated the Original
Agreement by entering into an Amended and Restated Employment Agreement, dated
as of April 28, 2006, as amended (the “A&R Agreement”);

 

WHEREAS, the Employer and the Employee amended and restated the A&R Agreement by
entering into a Second Amended and Restated Employment Agreement, dated as of
February 25, 2016, as amended (the “2nd A&R Agreement”); and

 

WHEREAS, the parties hereto desire to amend and restate the 2nd A&R Agreement in
its entirety;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto hereby agree as follows:

 

1.       Freedom to Contract. The Employee represents that he is free to enter
into this Agreement, that he has not made and will not make any agreements in
conflict with this Agreement, and that he will not disclose to the Employer, or
use for the Employer’s benefit, any trade secrets or confidential information
which is the property of any other party.

 

2.       Employment. The Employer hereby employs the Employee, and the Employee
hereby accepts his continued employment by the Employer, subject to and upon the
terms and conditions set forth herein. The Employee shall be an “at-will”
employee, subject to the terms and provisions of this Agreement.

 

3.       Effective Date and Term. The effective time of this Agreement shall be
as of the date first set forth above (the “Effective Date”) and such employment
shall continue thereafter in full force and effect until terminated in
accordance with the provisions of this Agreement. The obligations and agreements
of the Employee pursuant to Sections 8.8, 10.2, 10.3, 11, 12 and 13 hereof shall
survive the termination for any reason of this Agreement. The 2nd A&R Agreement
shall remain in full force and effect until the Effective Date, unless earlier
terminated in accordance with its respective terms and conditions.

 

4.       Title and Duties; Extent of Services.

 

4.1       The Employee shall promote the business and affairs of the Employer as
President and Chief Executive Officer. As President and Chief Executive Officer
of the Employer, the Employee shall have such duties and responsibilities as may
be assigned to him by the Employer’s Board of Directors (the “Board of
Directors”) from time to time and such other duties and responsibilities as are
normal and customary for Chief Executive Officers. The Employee shall report and
be responsible to the Board of Directors. The Employee shall devote his best
efforts and entire time, attention and energies to the business and affairs of
the Employer. Subject to Section 4.2 of this Agreement, unless the Employee has
received the approval of the Board of Directors, he shall not participate in any
other business or render services to any other business, as a principal,
consultant, employee, or in any other capacity.

 



 1 

 

 

4.2       During his employment, the Employee may serve on the board of
directors, board of advisors, or other similar governing or advisory boards of
other companies, institutions, or organizations without the prior written
consent of the Board of Directors, provided that: (i) the Employee does not use
proprietary, confidential and/or trade secret information, property, assets or
employees of the Employer in engaging in such activities; (ii) any such
activities do not pose a conflict of interest or interfere with the Employee’s
duties to the Employer; and (iii) any such activities are not directly or
indirectly for or for the benefit of a business engaged in any commercial
activity that is competitive with the Employer or otherwise in breach of the
Confidentiality Agreement.

 

5.       Election to Board. As long as the Employee remains the Chief Executive
Officer of the Employer, the Employer shall use its best efforts to cause the
Employee to continue to be elected to the Board of Directors.

 

6.       Compliance with Policies. Employee acknowledges and agrees that
compliance with Employer’s policies, practices, and procedures is a term and
condition of his employment under this Agreement.

 

7.       Location of Employment. Employee shall work out of offices of the
Employer or any subsidiary of the Employer that are located in the vicinity of
Boston, Massachusetts or shall work at any other location mutually agreed upon
by the Employer and the Employee.

 

8.       Compensation and Benefits.

 

8.1       Salary. The Employer shall pay the Employee a salary at the rate of
Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars ($33,333.33)
per month (which annualizes to Four Hundred Thousand Dollars ($400,000.00)),
payable bi-weekly in arrears or otherwise in accordance with the Employer’s
normal and customary payroll practices applicable to all of its employees. The
amount of salary payable by Employer pursuant to this Section 8.1 shall be
subject to such deductions or amounts to be withheld as shall be required under
applicable law or as lawfully requested by the Employee.

 

8.2       Performance Bonus. The Employee shall be eligible to receive a
performance bonus in respect of each fiscal year of the Employer. Payment of any
such performance bonus and the amount, if any, of any such performance bonus
shall be entirely at the discretion of the Board of Directors. In determining
the amount of any performance bonus to be paid to Employee under this Section
8.2, the Board of Directors shall consider the extent to which the performance
criteria established between the Employee and the Board of Directors with
respect to such fiscal year has been achieved; provided, however, that in no
event shall the amount of any performance bonus paid to Employee under this
Section 8.2 with respect to any fiscal year exceed fifty percent (50%) of
Employee’s salary for such fiscal year. In the event that the Board of Directors
of the Employer determines, in its discretion, to make payment of a performance
bonus to Employee pursuant to this Section 8.2, then Employer shall use best
efforts to make payment of such performance bonus within sixty (60) calendar
days of the end of the applicable fiscal year of the Employer. Notwithstanding
anything express or implied in this Section 8.2 to the contrary, the Employee
must remain an employee of the Employer on the date that the Employer makes
payment of any performance bonus pursuant to this Section 8.2 in order to
receive any performance bonus.

 



 2 

 

 

8.3       Medical Benefits. During the term of this Agreement, the Employee
shall be entitled to participate in the health insurance plan offered or
generally made available to the Employer’s employees, under the same terms and
conditions as those offered to other, similarly situated employees of the
Employer, except as otherwise provided in Section 10.2(d) hereof

 

8.4       Sick Leave and Vacation. During the term of this Agreement, the
Employee shall be entitled to sick leave and vacation consistent with the
Employer’s policy concerning sick leave and vacation.

 

8.5       Travel Benefits. During the term of the Employee’s employment with the
Employer pursuant to this Agreement, the Employer shall reimburse the Employee
for the costs of airfare (economy class) for up to two trips per year from
Boston, Massachusetts, United States of America to Paris, France and back for
each of the Employee, his spouse and two children. The Employer shall pay the
Employee such reimbursements for each such trip no later than March 15th of the
calendar year following the calendar year in which such trips are taken.

 

8.6       Other Benefits. During the term of the Employee’s employment with the
Employer pursuant to this Agreement, the Employee shall be entitled to receive
such other retirement, welfare and fringe benefits (“employee benefits”) as are
provided by the Employer to its senior executives and/or key employees, in each
case in accordance with the terms and conditions set forth in the plan,
agreement or arrangement representing or evidencing such benefits.

 

8.7       Discretionary Nature of Benefits. The Employee understands that the
Employer may amend, change or cancel or terminate any of its employment policies
and “employee benefits” at any time as allowed by law or by any applicable plan,
agreement or arrangement representing or evidencing such employee benefits.

 

8.8       Taxes. All compensation and benefits (including, without limitation,
any fringe benefits, bonuses, non-cash compensation, subsidies, severance pay or
benefits under Article 8 and Section 10.2 hereof) payable or to be provided to
the Employee shall be subject to all applicable withholding taxes, to applicable
foreign, federal, state and local deductions, and to any other proper deductions

 



 3 

 

 

8.9       Compensation Upon Change of Control. In the event that: (i) there is a
Change of Control, as defined in Section 9.1 of this Agreement, and (ii) the
Employee is employed as the Chief Executive Officer at the time of or
immediately prior to the Change of Control, then, in addition to the accelerated
vesting set forth in Section 9.1, the Employee will receive a payment (the
“Supplemental Payment”) in an amount equal to a percentage of the Transaction
Value, as defined below, up to a maximum potential of 1.5% of the Transaction
Value, in accordance with the graduated scale set forth below:

 

Transaction Value Percentage of
Transaction Value Up to $50,000,000.00 0.0% $50,000,000.00 to $74,999,999.99
1.0% $75,000,000.00 to $99,999,999.99 1.1% $100,000,000.00 to $124,999.99 1.2%
$125,000,000.00 to $149,999.99 1.3% $150,000,000.00 to $199,999,999.99 1.4%
$200,000,000.00 and greater 1.5%

 

For purposes of this Agreement, “Transaction Value” means the aggregate value of
all pre-tax cash proceeds and non-cash consideration (calculated at fair market
value at the date of closing), including any amounts held in escrow, or other
current or contingent cash or non-cash consideration, payable as a result of the
Change of Control, provided, that in the event of a Change of Control in which
less than 100% of the equity interests in the Employer are acquired,
“Transaction Value” shall mean instead the total value of the Employer implied
by the consideration payable in such Change of Control in respect of the
proportion of the equity securities to be acquired in such Change of Control.
Notwithstanding any other provision herein to the contrary, any Supplemental
Payment shall be paid to the Employee upon a Change of Control, except that if
the sale terms of such Change of Control include any deferred or contingent
payment schedule, that portion of the Employee’s Supplemental Payment reflecting
such extended payment shall be paid in accordance with the same terms and
conditions of such schedule, up to five years after such Change of Control.

 



 4 

 

 

9.       Stock Options; Acceleration Upon Change of Control. The Employee shall
be eligible for grants of stock options (the “Options”) under the Employer’s
2005 Equity Incentive Plan, as amended, and/or the Employer’s 2014 Equity
Incentive Plan, as may be amended from time to time (collectively, the “Plan”),
subject to the discretion of the Board of Directors. The Options shall be
incentive stock options to purchase shares of the Employer’s common stock,
$0.001 par value per share (the “Common Stock”). The Options, if any, shall be
subject to, and governed by, the terms and provisions of the Plan and stock
option agreement(s) granted thereunder (“Stock Option Agreements”).

 

9.1       Upon a Change of Control (as defined below), all of the Employee’s
then unvested stock options and/or restricted stock awards granted to the
Employee prior to such Change of Control under the Plan shall become fully
vested and immediately exercisable, notwithstanding any vesting schedule or
other provisions to the contrary in the agreements evidencing such options or
awards, and the Employer and the Employee hereby agree that such stock option
agreements and restricted stock awards are hereby, and will be deemed to be,
amended to give effect to this provision. For the purposes hereof, a “Change of
Control” occurs upon (a) the closing of any merger or consolidation of the
Employer with any other unrelated person or entity, or (b) the sale of all or
substantially all of the assets of the Employer to another unrelated person or
entity, or (c) the sale of more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Employer to an unrelated
party, such that, in each case, the transaction has been approved by the
Employer’s stockholders, and in which the stockholders of the Employer
immediately prior to such merger, consolidation or sale shall, immediately after
such merger, consolidation or sale, own less than fifty percent (50%) of the
issued and outstanding capital stock of the person or entity that is the
surviving company of any such merger or consolidation, or the acquirer in the
case of any such sale of all or substantially all of the assets of the Employer.
The provisions of this paragraph shall apply only if the Employee is the Chief
Executive Officer of the Employer at the time of a Change of Control.

 

10.       Termination.

 

10.1       Termination Rights of the Parties. The Employee may terminate his
employment at any time by giving the Employer thirty (30) calendar days’ prior
written notice thereof, whereupon such employment shall terminate on the earlier
of: (i) the 30th calendar day following the date on which such notice is given
to the Employer; or (ii) any date prior to such 30th day that is specified by
the Employer by notice to the Employee. The Employer may terminate the
Employee’s employment at any time by giving notice of termination to the
Employee, whereupon, unless otherwise specified by the Employer, the date of
termination of the Employee’s employment shall be the date on which notice of
termination is given to the Employee. Upon the death of the Employee or the
Employee’s disability such that he is unable to perform his duties as
determined, in good faith, by the Board of Directors of the Employer, his
employment shall terminate immediately upon such occurrence. Subject to Section
13, the date on which the Employee’s employment terminates hereunder is
hereinafter referred to as the “Termination Date”.

 



 5 

 

 

10.2       Employee’s Right to Compensation Following Termination; Severance
Pay.

 

(a)       If the Employee’s employment hereunder terminates for any reason
whatsoever, the Employer shall pay him (or, in the case of death, his estate)
all accrued but unpaid base salary and vacation pay through and including the
Termination Date, which amounts shall be paid to the Employee (or his estate) in
a lump sum as of such Termination Date. Subject to the terms and conditions of
this Agreement, the Employee shall also be entitled to such other benefits for
which he is eligible under the terms and conditions of the Employer’s employee
benefit plans, stock options arrangements, and any applicable law. The accrued
compensation and benefits described in this Section 10.2(a) are collectively
referred to as the “Accrued Benefits.”

 

(b)       If (i) the Employee voluntarily terminates his employment hereunder
without Good Reason (as defined in Section 10.2(e) below) or (ii) the Employee’s
employment hereunder terminates by reason of his death or disability or (iii)
the Employer terminates the employment of the Employee, at any time, for Cause,
then, other than the Accrued Benefits, neither the Employee nor his estate,
heirs or other successors shall be entitled to severance pay or other benefits
under this Agreement after the Termination Date.

 

(c)       If the employment of the Employee is terminated by the Employer for
any reason other than for Cause (as defined in Section 10.2(e) below) at any
time or if the employment of the Employee is terminated by the Employee for Good
Reason then, subject to Sections 10.3 and 13 and subsection (d) hereof, and in
addition to the Accrued Benefits, the Employee shall be entitled to: (i)
severance pay in the form of a continuation of the periodic payment of his
salary for a period of eighteen (18) months from the Termination Date; and (ii)
an amount equal to the product of (A) the performance bonus, pursuant to Section
8.2, that he would have received for the year in which such termination occurs,
multiplied by (B) 1.5, which shall be payable no later than the last installment
of his severance. The continued salary payments referred to in the foregoing
clause (i) shall be made in accordance with the Employer’s standard payroll
practices and timing as in effect from time to time.

 

(d)       If the employment of the Employee is terminated by the Employer for
any reason other than for Cause, or if the employment of the Employee is
terminated by the Employee for Good Reason at any time, and if the Employee
elects under COBRA or an analogous state law, continuation coverage under the
Employer’s health and dental plans, then the Employer will subsidize the cost of
such coverage for a period of eighteen (18) months from the Termination Date,
under the same terms and conditions then applicable to active employees with
identical coverage (“COBRA Subsidy”), except that the Employee must pay the
employee portion for such coverage by making each monthly co-payment to the
Employer, in full, no later than the first five (5) business days of any month
during which such COBRA Subsidy applies. If the Employee has elected
continuation coverage under COBRA or any analogous state law, then the Employee
shall be responsible for all costs for any remainder of the COBRA (or analogous)
period. If the Employee has, instead, elected health and dental coverage under a
state exchange, then the Employee shall pay the cost of premiums for such
coverage directly, subject to reimbursement by the Employer for an amount equal
to the COBRA Subsidy, and the Employer shall pay any such reimbursement, in
full, no later than thirty (30) days after the eighteen (18) month anniversary
of the Employee’s Termination Date. Notwithstanding anything herein to the
contrary, (A) the amount of the COBRA Subsidy shall not exceed the dollar amount
provided to similarly situated active employees of the Employer, and (B) to the
extent that the Employer’s payment of such COBRA Subsidy to the Employee is
treated as a violation of any applicable non-discrimination laws under the
Affordable Care Act, then such COBRA Subsidy shall be unavailable to the
Employee under this subsection and his severance under subsection (c) hereof
shall be increased by an amount equal to the dollar value of the COBRA Subsidy
that would have otherwise been available. Notwithstanding any other provision
herein to the contrary, any reimbursement of the COBRA Subsidy shall be paid to
the Employee no later than December 31 of the year following the year in which
the COBRA expense was incurred.

 



 6 

 

 

(e)       For purposes of this Agreement, “Cause” shall mean unlawful or
dishonest conduct, or a breach of any of the Employee’s obligations hereunder,
including but not limited to his obligations under the Confidentiality Agreement
(as defined below) (other than as a result of the Employee’s death or
disability). For the purposes of this Agreement, “Good Reason” shall mean (i)
the failure of the Employer to employ the Employee in his current position such
that Employee’s duties, authority, or responsibilities are materially diminished
without the Employee’s consent; (ii) a material reduction in the Employee’s
aggregate base salary below the amount stipulated in Section 8.1 hereof without
the Employee’s consent (unless such reduction is in connection with a
proportional reduction in compensation to all or substantially all of the
Employer’s officers); (iii) the relocation of Employee’s principal place of
employment that increases the Employee’s one-way commute by more than fifty (50)
miles; or (iv) a material breach by the Employer of this Agreement.

 

(f)       In the event that the employment of the Employee is terminated by the
Employer for any reason other than for Cause or in the event that the Employee
voluntarily terminates his employment hereunder for Good Reason, then that
portion of the Employee’s then unvested stock options and/or restricted stock
awards granted to the Employee under any Employer stock option plan which would
have become vested over the eighteen (18) month period following such
termination had the Employee continued as an employee of Employer throughout
such eighteen (18) month period, shall, instead, become fully vested and
immediately exercisable on the Termination Date, notwithstanding any vesting
schedule or other provisions to the contrary in the agreements evidencing such
options or awards, and the Employer and the Employee hereby agree that such
stock option agreements and restricted stock awards are hereby, and will be
deemed to be, amended to give effect to this provision.

 

(g)       The Employee hereby acknowledges and agrees that he shall not be
entitled to receive any compensation or benefits from the Employer with respect
to any period of time after the Termination Date except to the extent otherwise
expressly provided in this Section 10.2.

 

10.3       Employee Release. Any obligation of the Employer to provide the
Employee severance payments or other benefits under this Agreement is expressly
conditioned upon the Employee reviewing and signing (and not revoking during any
applicable revocation period) a general release of claims in a form reasonably
satisfactory to the Employer (the “Release”). The Employer shall provide the
Employee with the Release promptly after the date on which the Employee gives or
receives, as the case may be, notice of termination of the Employee’s
employment. Payment of all severance payment or other benefits to which the
Employee may be entitled after the Termination Date, other than the Accrued
Benefits, shall commence after the effective date of the Release, as set forth
in the Release. To the extent that the Release’s effective date occurs after
severance payments or other benefits may become due under Section 10.2 hereof,
the payments that have accumulated between the Termination Date and before the
Release’s effective date will be paid in a lump sum in the first payment made
after the Release’s effective date.

 



 7 

 

 

11.       Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. The Employee hereby acknowledges that he has entered
into the Employer’s standard form of Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement (the “Confidentiality
Agreement”), which is incorporated herein as if reproduced in its entirety. By
accepting this Agreement, the Employee hereby ratifies and accepts the terms of
the Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. Notwithstanding the foregoing and any provision to
the contrary contained in the Confidentiality Agreement, the Employee may cause
his name to be included on patent applications and other intellectual property
filings not related to the Employer, provided that (i) the subject matter of
such patent applications may not be in any way connected with or result from the
Employee’s employment with the Employer or rely on knowledge of the Employee
solely derived from the Employee’s employment with the Employer, (ii) the patent
applications or other intellectual property filings must be made in connection
with the Employee’s role as a director of or advisor to another entity (any such
entity, an “Outside Board Entity”), and (iii) the subject matter of such patent
applications or other intellectual property filings may not be in direct or
indirect competition with the business and products of the Employer in any way.

 

12.       Unique Nature of Agreement; Specific Enforcement. The Employer and the
Employee agree and acknowledge that the rights and obligations set forth with
this Agreement are of a unique and special nature and that the Employer is,
therefore, without an adequate legal remedy in the event of the Employee’s
violation of any of the covenants set forth in this Agreement. The Employer and
the Employee agree, therefore, that each of the covenants made by the Employee
under this Agreement shall be specifically enforceable in equity, without the
need to post a bond or provide other security, in addition to all other rights
and remedies, at law or in equity or otherwise (including termination of
employment), that may be available to the Employer.

 

13.       Section 409A of the Code.

 

13.1       Anything in this Agreement to the contrary notwithstanding, if at the
time of the Employee’s separation from service within the meaning of Section
409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), the Employer determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then the payment of
any deferred compensation hereunder shall not commence until the date that is
the earlier of: (A) six (6) months and one (1) calendar day after the Employee’s
separation from service; and (B) his death.

 

13.2       Any installment payments of severance or other deferred compensation
under this Agreement shall be deemed a series of separate payments for purposes
of section 409A of the Code.

 



 8 

 

 

13.3       To the extent necessary to comply with Section 409A of the Code, if
the period for considering and executing the Release under this Agreement spans
two (2) calendar years, then the severance or payment will not be made or
commence until the later calendar year.

 

13.4       Notwithstanding anything herein to the contrary, no event shall
constitute a “termination of employment” in this Agreement, unless such event is
also a “separation from service,” as that term is defined for purposes of
Section 409A of the Code and Treasury Regulations §1.409A-3(a)(1) and
1.409A-1(h), and any references hereunder to “termination of employment” shall
have the same meaning as “separation from service,” as so defined.

 

13.5       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code such that no tax is triggered
thereunder. To the extent that any provision of this Agreement is ambiguous as
to such compliance with Section 409A of the Code, the provision shall be read in
such a manner that all payments hereunder so comply with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional tax cost to either
party.

 

13.6       The Employer makes no representation or warranty as to the compliance
of this Agreement with Code Section 409A, and, other than its tax withholding
obligation, the Employer shall have no liability to the Employee or any other
person if any provisions of this Agreement is determined to constitute deferred
compensation taxable under Section 409A of the Code. However, the parties agree
to reasonably cooperate and work together to adopt amendments to this Agreement
to the extent necessary to comply with Section 409A of the Code with the intent
to avoid liability under Code Section 409A.

 

14.       Treatment of Parachute Payments.

 

14.1       Notwithstanding any other provision of this Agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Employer or its affiliates to the Employee or for the Employee’s benefit
pursuant to the terms of this Agreement or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Code and would, but for this Section 14, be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then,
subject to Section 14.3, the Covered Payments shall be either:

 

(a)       reduced to the minimum extent necessary to ensure that no portion of
the Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

  

(b)       payable in full if the Employee’s receipt on an after-tax basis of the
full amount of payments and benefits (after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax)) would result in the Employee receiving an amount at least five
percent (5%) greater than the Reduced Amount.

 



 9 

 

 

14.2       Any such reduction pursuant to Section 14.1 shall be made in
accordance with Section 409A of the Code and the following:

 

(i)       the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

 

(ii)       all other Covered Payments shall then be reduced as follows: (i) cash
payments shall be reduced before non-cash payments; and (ii) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

 

14.3       Any determination required under this Section 14, including whether
any payments or benefits are Parachute Payments, shall be made by the Employer
in its reasonable discretion. The Employee shall provide the Employer with such
information and documents as the Employer may reasonably request in order to
make a determination under this Section 14. The Employer’s determination shall
be final and binding on the Employee.

 

15.       Miscellaneous.

 

15.1       Entire Agreement. This Agreement, the Confidentiality Agreement, and
the Stock Option Agreements shall represent the entire agreement of the parties
with respect to the arrangements contemplated hereby. No prior agreement,
whether written or oral, shall be construed to change, amend, alter, repeal or
invalidate this Agreement. This Agreement may be amended only by a written
instrument executed in one or more counterparts by the parties.

 

15.2       Waiver. No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

15.3       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors and assigns and, in
the case of the Employee, his heirs. This Agreement may be assigned by the
Employer to any Affiliate of the Employer and to a successor of its business
(whether by purchase or otherwise). “Affiliate of the Employer” means any person
which, directly or indirectly, controls or is controlled by, or is under common
control with, the Employer and, for the purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, the holding of office in another, by contract,
or otherwise. The Employee may not assign or transfer any or all of his rights
or obligations under this Agreement.

 



 10 

 

 

15.4       Disputes. In case of any dispute hereunder, the parties will submit
to the exclusive jurisdiction and venue of any court of competent jurisdiction
sitting in Suffolk County, Massachusetts, and will comply with all requirements
necessary to give such court jurisdiction over the parties and the controversy.
Each party waives any right to a jury trial and to claim or recover punitive
damages.

 

15.5       Severability. All headings and subdivisions of this Agreement are for
reference only and shall not affect its interpretation. In the event that any
provision of this Agreement should be held unenforceable by a court of competent
jurisdiction, such court is hereby authorized to amend such provision so as to
be enforceable to the fullest extent permitted by law, and all remaining
provisions shall continue in full force without being impaired or invalidated in
any way.

 

15.6       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts. All disputes or
claims shall be brought in the state or federal courts located in Suffolk County
Massachusetts and each party waives its jurisdictional rights to other venues
and to any defenses based on jurisdiction.

 

IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
as of the date first set forth above.

 



Employer:                     EYEGATE PHARMACEUTICALS, INC.                    
            By: /s/ Paul Chaney         Name: Paul Chaney         Title:
Chairman                                 Employee:                              
  /s/ Stephen From         Stephen From        

 

 11 

 

 